Title: From John Adams to Thomas Jefferson, 11 May 1794
From: Adams, John
To: Jefferson, Thomas



Dear Sir,
Philadelphia  May 11. 1794

Your favour of the 25th of last month, came to my hands Yesterday and I am glad to find you so well pleased with your Retirement.—I felt the same delightful satisfaction after my Return from Europe, and I feel still every summer upon my little farm all the Ardour, and more than all the Ardor of youth: to such a Degree that I cannot bear the thought of writing or reading, unless it be some trifle to fill up a vacant half hour.
The Case of the Pays de Vaud is curious enough. Dr. Cart the Writer of the Book I sent you is arrived at New York and Mr Rosset whose Tryal and Sentence for high Treason, for dining at a civic feast and drinking two or three Patriotic Toasts, is mentioned in it, is here at Philadelphia.  He has lent me in Manuscript a full account of his Tryal. As much as I have ever detested an Aristocratical Government, I did not believe that the Canton of Berne could have been so tyrannical; till I read this Manuscript.
I think nevertheless that “the Rights of one Generation of Men must Still depend, in some degree, on the Paper Transactions of another.” The social Compact and the Laws must be reduced to Writing Obedience to them becomes a national Habit and they cannot be changed but by Revolutions which are costly Things. Men will be too Œconomical of their Blood and Property to have Recourse to them very frequently. This Country is becoming the Assylum of all the ardent Spirits in Europe. The Bp. of Autun and Mr Beaumez, are arrived and Dr Priestley is expected.
The President has sent Mr Jay to try if he can find any way to reconcile our honour with Peace. I have no great Faith in any very brilliant Success: but hope he may have enough to keep us out of a War. Another War would add two or three hundred Millions of Dollars to our Debt: rouse up a many headed and many bellied Monster of an Army to tyrannize over Us; totally dissadjust our present Government, and accellerate the Advent of Monarchy and Aristocracy by at least fifty Years.
Those who dread Monarchy and Aristocracy and at the same time Advocate War are the most inconsistent of all Men.
If I had your Plantation and your Labourers I should be tempted to follow your Example and get out of the Fumum et opes strepitumque Romæ, which I abominate.
I am Sir with much Esteem your /Friend and Sert.

John Adams